Exhibit 10.2

 

CATHAY GENERAL BANCORP

 

RESTRICTED STOCK UNIT AGREEMENT

(Clawback Rider)

 

This Rider is incorporated into and forms a part of the Restricted Stock Unit
Agreement by and between CATHAY GENERAL BANCORP (the “Company”) and
_________________ (“Employee”) dated the ____ day of ____________, 20___ (the
“Agreement”) and sets forth the conditions under which the Company will seek the
forfeiture and recovery under Section 22(g) of the Cathay General Bancorp 2005
Incentive Plan, as amended and restated effective May 18, 2015 (the “Plan”), of
restricted stock units awarded to the Employee under the Plan and the Agreement.
Unless the context clearly indicates otherwise or such term is defined herein,
all terms defined in the Plan and/or the Agreement and used in this Rider
(whether or not capitalized) have the meanings as set forth in the Plan and/or
the Agreement.

 

1.     Clawback of Awards

 

In the event, prior to the Maturity Date:

 

(a)     An incentive compensation payment or award (including a cash bonus) was
based upon the achievement of financial results, as reported in a Form 10-Q,
Form 10-K, or other report filed with the Securities and Exchange Commission,
that were subsequently the subject of a restatement due to material
noncompliance of the Company with any financial reporting requirement under the
federal securities laws (other than as a result of a change in accounting
principles);

 

(b)     A lower incentive compensation payment or award would have been made to
the Employee based upon the restated financial results; and

 

(c)     The incentive compensation payment or award occurred during the
three-year period preceding the date on which the Company was required to
prepare an accounting statement (which date shall be consistent with any rules
and regulations promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act);

 

then the Company will recover from the Employee the portion of any incentive
compensation (including a cash bonus) paid to or received by the Employee that
is greater than the amount that would have been paid or received had the
Company’s financial results been properly reported (the “Excess Amount”).

 

2.     Method of Recovery

 

The recovery of the Excess Amount shall be accomplished by forfeiting and
cancelling up to 50% of the aggregate Award of restricted stock units to the
Employee under Section 11 of the Plan and the terms of the Agreements, whether
such units are vested or not. If the Employee has already received a
distribution of Shares under the Agreements prior to the Maturity Date, the
Employee (or his or her estate in the event of distribution on account of death)
agrees to surrender to the Company, within 30 days of receipt of notice from the
Company, a number of Shares (not to exceed 50% of the total Shares received by
the Employee pursuant to the Agreements) with an aggregate Fair Market Value
equal to the Excess Amount. If applicable, the Employee shall be required to
repay to the Company, in cash within 30 days of receipt of notice from the
Company, the “stock proceeds” (as defined below) resulting from any sale or
other disposition (including to the Company) of Shares received as a
distribution under the Agreements prior to the Maturity Date. The term “stock
proceeds” means, with respect to any sale or other disposition (including to the
Company) of Shares, an amount determined appropriate by the Committee to reflect
the Excess Amount. In no event will the stock proceeds recouped by the Company
pursuant to this Rider exceed 50% of the aggregate Fair Market Value of all
Shares received by the Employee pursuant to the Agreements.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     General Provisions

 

(a)     The terms of this Rider shall apply in addition to the requirements of
(i) Section 22(g) of the Plan, (ii) Section 304 of the Sarbanes-Oxley Act of
2002 applicable to the Company’s Chief Executive Officer and Chief Financial
Officer, and (iii) any rules and regulations promulgated under the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

 

(b)     The Company’s right of recovery under this Rider is in addition to any
other right or remedy available to the Company, including termination of
employment or institution of civil or criminal proceedings.

 

(c)     The Employee shall acknowledge and accept this Rider and its
incorporation by reference into the Agreements by signing below.

 

(d)     The Committee shall have full and final authority to make all other
determinations under this Rider. Any determination made by the Committee under
this Rider shall be final, binding, and conclusive on all parties.

 

(e)     Any recovery to recoup the amount of incentive compensation paid to or
received by the Employee shall be made in a manner that complies with the
requirements of Section 409A of the Code and regulations promulgated thereunder.

 

(f)     If any provision of this Rider or the application of any provision in
this Rider to the Employee shall be adjudicated to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Rider, the Plan, or the
Agreements, and the invalid, illegal, or unenforceable provisions shall be
deemed amended to the minimum extent necessary to render any such provision or
application enforceable.

 

[Signature Page Follows]

 

 
2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Rider as of the ____ day
of ____________, 20___.

 

 

 

CATHAY GENERAL BANCORP

 

 

 

By: ________________________________

 

 

 

 

 

EMPLOYEE

 

 

 

By: ________________________________ 

 

 

3